IN THE COURT OF APPEALS OF IOWA

                                 No. 14-1492
                             Filed June 10, 2015


IN THE MATTER OF THE ESTATE OF GALEN W. BEITZ, DECEASED

JAMES R. BEITZ,
     Claimant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Delaware County, John J.

Bauercamper, Judge.




      A beneficiary appeals from a district court order denying his claims of

promissory estoppel and restitution against the decedent’s estate. AFFIRMED.




      Peter C. Riley of Tom Riley Law Firm, P.L.C., Cedar Rapids, for appellant.

      Randall A. Nazette and Marty A. Hagge, Cedar Rapids, for appellee.




      Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                          2


DOYLE, J.

       Galen Beitz, the father of James Beitz and three other children, passed

away in October 2012.1        Galen’s will left one-half of his farm equipment,

machinery, livestock, grain, crops, and inventory to James, with whom he

farmed, and the other one-half to James’s three siblings. The will left Galen’s

interest in the homestead and farmland in equal shares to the four children, with

James having the right of first refusal to purchase the real estate.

       In February 2013, James filed claims against the estate in probate. In his

first claim, James asserted, based upon the promises of his parents, he was

entitled to all of Galen’s farmland, or damages based on his reliance on those

promises.    In his second claim, he sought compensation of approximately

$55,000 for expenses for repairs, services, and equipment advanced on behalf of

Galen, and for improvements he made to the farm real estate and house.2

James did not file a petition to set aside Galen’s will; rather, his claims were

based upon promissory estoppel and restitution.             Thereafter, the estate

disallowed James’s claims. It also filed notice of affirmative defenses, including

the statute of frauds.

       James’s claims were tried to the district court in June 2014. Thereafter,

the court entered its order denying all of James’s claims against the state for




       1
          Galen’s wife, the mother of the four children, died in November 2011. She
bequeathed her entire estate to James, with life use of the home to Galen.
       2
         This claim was later amended to include claims for expenses for repairs and
services advanced on behalf of the estate to maintain or improve the farm real estate.
                                            3


compensation. However, it confirmed James had the right of first refusal in the

event of the sale of estate real estate.3

       James now appeals, contending the district court erred in denying his

estoppel claims for lost opportunities based upon his father’s promises and

compensation for expenses.          The estate responds that James’s promissory

estoppel claims are not permitted in probate, but in any event, the district court

correctly determined his claims lacked merit.

       Contested claims in probate are tried and reviewed at law. Iowa Code

§ 633.33 (2011); see also In re Barkema Trust, 690 N.W.2d 50, 53 (Iowa 2004)

(citing Iowa Code § 633.33).        Our review of actions tried at law is for the

correction of errors at law. See Iowa R. App. P. 6.907. The district court’s

factual findings are binding on this court if supported by substantial evidence.

Iowa R. App. P. 6.904(3)(a).

       Here, even assuming without deciding promissory estoppel claims are

permitted in probate proceedings, we agree with the district court’s rejection of

James’s claims.      The district court addressed the elements of a promissory-

estoppel claim, which includes a reliance element, and it concluded:

              James claims that Galen promised that the farm would be
       his someday. There was no evidence as to how James was to
       acquire the farm, whether it be by sale, gift, or inheritance.
       Furthermore, there was no evidence as to whether James might be
       required to pay something, whether it be full or partial value for it, or
       perform certain services.      Galen could have considered the
       provision in his will granting James a first right of refusal in the
       event of sale as fulfilling his promise. Therefore, the court

       3
          The parties agreed that there were no issues regarding the right of first refusal
granted in the will to James regarding the sale of real estate that needed to be resolved
by the court. The estate agreed that if any farm land is offered for sale, James will have
the right to match any offer.
                                         4


       concludes that James’s evidence is lacking on the first element,
       [whether the promise was clear and definite].
               Element two requires proof that Galen understood that
       James wanted assurance that he could rely on the promise.
       However, the evidence suggests that Galen focused on the
       financial soundness of acquiring more farmland based upon market
       conditions and the giving of advice to James, rather than as an
       assurance.
               Element three concerns James’s reliance on the promise
       and the reasonableness of that reliance. His participation in the
       farming operation with his father spanned a period of about twenty-
       eight years, with no concrete action taking place to either firm up
       the details of the promise or the manner in which it would be carried
       out. Under those circumstances, reliance has not been shown to
       be reasonable or justifiable.
               Element four requires the application of equitable principles
       to prevent an injustice. The evidence shows that James received
       many benefits from farming with his parents. He had the use of
       their land, buildings, machinery, and equipment. When he did pay
       rent for farmland, he rented at favorable rates and terms. He had
       the benefit of a home without paying rent. He was still able to
       acquire additional land, machinery, and equipment, plus make
       improvements based upon his earnings. James took income tax
       deductions for most of these expenses and received tax benefits.
               Alternatively, [James] argues that he should be reimbursed
       for the money spent by him between the years of 1995 and the
       decedent’s death for machinery, building, and fence repairs, plus
       services and equipment.         As discussed above, both parties
       benefited from the contributions each made to the farming
       operations on this family farm. The exact nature and financial
       details of their business arrangements over this extended period of
       time were not placed in evidence. There was no evidence of any
       agreement to reimburse him for these items, or any relevant
       documents to support a promise to pay.

We agree with the district court’s resolution of these issues.

       Additionally, the district court did not specifically address expenses paid

by James after Galen’s death, nor did it explicitly discuss any claims of restitution

or unjust enrichment.     However, James did not file an Iowa Rule of Civil

Procedure 1.904(2) motion to amend or enlarge the court’s ruling to address

those issues.
                                          5


       “It is a fundamental doctrine of appellate review that issues must
       ordinarily be both raised and decided by the district court before we
       will decide them on appeal.” Meier v. Senecaut, 641 N.W.2d 532,
       537 (Iowa 2002); see also State v. Mulvany, 600 N.W.2d 291, 293
       (Iowa 1999) (“[W]e require error preservation even on constitutional
       issues.”). To preserve error on even a properly raised issue on
       which the district court failed to rule, “the party who raised the issue
       must file a motion requesting a ruling in order to preserve error for
       appeal.” Meier, 641 N.W.2d at 537.

Bank of Am., N.A. v. Schulte, 843 N.W.2d 876, 883-84 (Iowa 2014).

Consequently, to the extent James asserted these issues before the district

court, he failed to preserve them for our review. See id.

       We have considered James’s arguments, whether or not set forth explicitly

herein, and we affirm the judgment of the district court. See Iowa Ct. R. 21.26(a),

(b), (d), and (e).

       AFFIRMED.